Status of Application

Acknowledgement is made of amendments filed 02/22/2022. Upon entering the amendments, claim 44 is canceled and claims 43, 47, and 49-53 are amended. The claims 43 and 45-59 are pending and presented for the examination.
Objections Withdrawn
2.	Claims 49-53 have been amended to overcome the objections set forth in the previous office action. Therefore, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 58-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sherwood et al (US 2014/0274658).
Regarding claim 58, Sherwood et al teaches a polysilocar material and process for producing the same. The process comprises mixing a first liquid polysilocarb precursor with a second liquid precursor, followed by curing and pyrolyzing (see claim 1). Pyrolyzing is carried out at a range such that a ceramic nanocomposite is formed, and is carried out at equivalent temperature and atmosphere conditions to those disclosed in the instant Specification to lead to the formation of graphenic/graphitic carbon structures in the Si-O-C (see paragraph 0199 of Sherwood as compared to paragraph 0108 of the instant Specification). This graphenic/graphitic carbon would be a free carbon domain present in the Sherwood nanocomposite. Thus, while Sherwood does not disclose that the first composition (first polysilocarb) comprises free carbon, because said polysilocarbs taught by Sherwood are equivalent to those of the instant Specification, and the curing and subsequent heating processes used to form a material from the precursors are also the same, the resulting nanocomposite would necessarily also have an equivalent degree of free carbon formation, and this component would therefore be present in the formed Sherwood material. The equivalent Sherwood nanocomposite is produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims, and this equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains. The domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 2-5.5 µm.
	Sherwood teaches that the first and second precursors are polysilocarb precursors of the same type disclosed in the instant Specification as leading to the nanocomposite materials of the instant claims (see claim 3, methyl terminated hydride substituted polysiloxane and claim 7, methyl terminated phenylethyl polysiloxane). Sherwood further teaches that the nanocomposite is made from a first component and s second component, wherein the second component includes one or more moieties (see paragraph 0186). As such, routine optimization and experimentation with the Sherwood teachings would lead to a nanocomposite wherein the second component (second composition) comprises a plurality of moieties and the first composition in the resultant nanocomposite comprises a free carbon domain. 
	Each limitation of the nanocomposite of instant claim 58 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 59, Sherwood et al teaches a polysilocar material and process for producing the same. The process comprises mixing a first liquid polysilocarb precursor with a second liquid precursor, followed by curing and pyrolyzing (see claim 1). Pyrolyzing is carried out at a range such that a ceramic nanocomposite is formed, and is carried out at equivalent temperature and atmosphere conditions to those disclosed in the instant Specification to lead to the formation of graphenic/graphitic carbon structures in the Si-O-C (see paragraph 0199 of Sherwood as compared to paragraph 0108 of the instant Specification). This graphenic/graphitic carbon would be a free carbon domain present in the Sherwood nanocomposite. Thus, while Sherwood does not disclose that the first composition (first polysilocarb) comprises free carbon, because said polysilocarbs taught by Sherwood are equivalent to those of the instant Specification, and the curing and subsequent heating processes used to form a material from the precursors are also the same, the resulting nanocomposite would necessarily also have an equivalent degree of free carbon formation, and this component would therefore be present in the formed Sherwood material. The equivalent Sherwood nanocomposite is produced from equivalent precursors, and pyrolyzed using equivalent temperature and atmospheric conditions that are disclosed in the instant Specification as leading to the free carbon domain types of the instant claims, and this equivalent treatment of equivalent precursors would necessarily be able to result in the equivalent formation of said free carbon domains. The domains would therefore be expected to have equivalent resultant sizes. Routine optimization and experimentation with the equivalent and overlapping portions of the pyrolization parameters would therefore lead to a free carbon domain size of 3.5-4.9 µm.
	Sherwood teaches that the first and second precursors are polysilocarb precursors of the same type disclosed in the instant Specification as leading to the nanocomposite materials of the instant claims (see claim 3, methyl terminated hydride substituted polysiloxane and claim 7, methyl terminated phenylethyl polysiloxane). Sherwood further teaches that the nanocomposite is made from a first component and s second component, wherein the second component includes one or more moieties (see paragraph 0186). As such, routine optimization and experimentation with the Sherwood teachings would lead to a nanocomposite wherein the second component (second composition) comprises a plurality of moieties and the first composition in the resultant nanocomposite comprises a free carbon domain. 
	Each limitation of the nanocomposite of instant claim 59 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
6.	Claims 43 and 45-57 are allowed. The prior art, either alone or in combination, fails to teach or suggest a nanocomposite comprising a first composition and a second composition different from said first composition, wherein the first composition comprises a free carbon domain that is selected	from the group consisting of sp2 carbon, aromatic structures having 6 or more carbons, bent ring aromatic structures, conjugated aliphatic carbons, and alkanes. 
Response to Arguments
7. 	Applicant’s arguments filed 02/22/2022 have been fully considered. The arguments are persuasive regarding amended claim 43 and the claims 45-57 depending therefrom, in that they should that the subject matter previously indicated as rendering allowable dependent claim 44 has been placed into independent claim 43. These claims 43 and 45-57 are thus shown to be allowable. However, the arguments are not persuasive regarding pending claims 58-59. These claims are not amended, and are not dependent from said amended claim 43. No further arguments are given as to the patentable distinction of claims 58-59, and the previously issued grounds of rejection of said claims are therefore maintained.
	Thus, the grounds of rejection previously issued are maintained for the reasons set forth above. 
					Conclusion
8.	Claims 43- and 45-57 are allowed. Claims 58-59 are rejected. 
9.	Applicant’s arguments are not persuasive regarding claims 58-59, and the previously issued grounds of rejection are maintained therefor. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW16 May 16, 2022